I concur in the order reversing the judgment in this cause. With respect to the furniture, the jury rendered a verdict for a greater amount than the evidence justified. The highest value placed upon the furniture was $311. Apparently that value was based upon the price that dealers in secondhand furniture would be willing to pay for the furniture. It also appears from the evidence that those who deal in secondhand furniture usually make a profit of 15 per cent for handling furniture. It should be observed that the measure of plaintiff's damage, if any, should be determined by what he would be required to pay to replace his furniture rather than what secondhand dealers in furniture were willing to pay for such furniture.
I concur in the views expressed in the prevailing opinion that neither the pleadings nor the evidence support the verdict for punitive damages. And likewise I concur in the view that there is a failure of proof that plaintiff's real estate was damaged by the acts complained of. Under the evidence, the most plaintiff was entitled to recover on his second cause of action were nominal damages, based upon the fact, if it be a fact, that defendant refused to leave the premises after directed so to do by the plaintiff. In view of the fact that a retrial of this cause is necessary, there are, in my opinion, questions of law raised by the present appeal not discussed in the prevailing opinion which should be determined upon the present appeal as directed by Comp. Laws Utah 1917, § 6995.
Defendant earnestly contends that under the evidence he was entitled to a directed verdict and to have his other requested *Page 360 
instructions given. The trial court refused to direct a verdict, and also refused to give one of defendant's requested instructions, which was to the effect that the fact that Mrs. Haycraft was the wife of the plaintiff and in charge of the home during the six or eight weeks that her husband was absent gave her the right to sell and dispose of the furniture in question. The cases cited and relied upon by defendant do not support that doctrine. The instructions given on that phase of the case were as favorable to the defendant as he was entitled to have given. Plaintiff makes no claim that the instructions given were too favorable to the defendant. We are therefore not called upon to consider the instructions from the viewpoint of the plaintiff. The court below properly refused to direct a verdict for the defendant, and likewise properly refused to instruct the jury that Mrs. Haycraft had a right to sell the furniture by reason of being the wife of the plaintiff and in control and possession of the home and the furniture. The court instructed the jury that:
"You are instructed that without the order of the court neither the husband or wife can remove the other from their homestead without the consent of the other, so if you find from a preponderance of the evidence that the plaintiff's wife, without his consent, delivered possession of the premises in question to defendant, and that the defendant learned that the wife of plaintiff had not obtained permission or consent from the plaintiff to deliver possession of said premises to the defendant, and that the defendant was requested by plaintiff to leave said premises but persisted in remaining there, then the defendant may be held liable for damages in trespass."
Defendant objected to the giving of the foregoing instruction, and assigns the giving thereof as error. In my opinion, that instruction is open to the objection urged against it by defendant and the giving thereof was calculated to confuse the jury. There is no evidence that the defendant at any time intended to remove plaintiff from his home. So far as appears, the sole purpose of the defendant in entering upon the premises was to remove the furniture. If plaintiff's *Page 361 
wife had a right to dispose of the furniture either because it was her own or because of authority from her husband, it would follow, that she had a right to permit the defendant to remove it from the home. Under such circumstances, the defendant, having paid for the furniture, would have a right to remove the same. A licensee is entitled to a reasonable time to remove movable property. 37 C.J. 299. While a wife, as such, has no implied authority to sell her husband's furniture, she does have implied authority to permit people other than her husband to enter a home which is in the possession of herself and her husband.